Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment is made of applicant’s remarks filed on 08/09/2021, after the Final Office Action dated 06/07/2021. Claim 2 has been amended, claim 1 has been cancelled, and new claim 14 has been added.
Claims 2-14 are pending.

…Continued from (12) previous page (Form PTOL-303)…
Regarding the newly amended claim 2:
Considering the Final Office Action dated 06/07/2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 – the limiting clause “the second sub line extending perpendicular to the second main line … an extension direction of the first sub line of the first driving signal line is different from and not parallel to an extension direction of the second sub line of the second driving signal line” was not described in the original specification. 
New Matter rejection.
Applicant’s remarks on 08/09/2021 fail to include on the record: (1) what element in the specification is the claimed second sub line? and (2) what is an extension direction of the second sub line? Notice that the picture provided in applicant’s Remarks on 8/9/21 is so blurred, not clear.
Appropriate correction is required.

The amendment of claim 2 and a new claim 14 on 8/9/21 raises new issue requiring further consideration and a new search.
Regarding applicant’s remark that “The alleged stages GOUTI and GOUT2 of Ishige do not include any transistors and merely are 'terminals' ”: Ishige et al. in [0144-0145] teach terminals 8 are outputs of gate driver GDr with output terminal groups GOUTI and GOUT2.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871